NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 14-3139
                                  ________________


                              DDRA CAPITAL, INC.,
                     a Nevada Corporation; JOHN K. BALDWIN,
                                                     Appellants

                                           v.

                KPMG, LLP, a Delaware Limited Liability Partnership

                                  ________________

                           On Appeal from the District Court
                                  for the Virgin Islands
                            (D.C. Civil No. 1-04-cv-00158)
                     District Judge: Honorable Anne E. Thompson
                                   ________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                September 23, 2016

         Before: MCKEE *, Chief Judge, SMITH ', and SCIRICA, Circuit Judges

                              (Filed: September 6, 2017)




*
  Judge McKee was Chief Judge at the time this appeal was submitted. Judge McKee
completed his term as Chief Judge on September 30, 2016.
'
  Honorable D. Brooks Smith, United States Circuit Judge for the Third Circuit, assumed
Chief Judge status on October 1, 2016.
                                   ________________

                                       OPINION *
                                   ________________

SCIRICA, Circuit Judge.


        Plaintiffs John Baldwin and DDRA Capital, Inc., appeal the grant of summary

judgment in favor of defendant KPMG, LLP. We will affirm in part and reverse in part.

                                             I.

        Through his company, Sunset Management, Baldwin helped DDRA, a Nevada

corporation whose president and sole shareholder was Shawn Scott, finance and

purchase the Delta Downs Racetrack in Louisiana in 1999. After DDRA successfully

sought a local referendum authorizing slot machines in the parish, it sold the track in

2001 for a profit of approximately $74 million. Baldwin earned a $10 million fee from

DDRA and substantial interest from the $17 million in loans Sunset had extended.

        Scott and Baldwin, experienced businessmen who had worked together before,

considered several options to minimize the taxes they would pay on these gains. They

considered reinvesting the profits in “like kind” exchanges under I.R.C. § 1031, 1



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
    “No gain or loss shall be recognized on the exchange of property held for
    1

productive use in a trade or business or for investment if such property is exchanged
                                             2
acquiring companies with net operating losses, and pursuing various options proposed

by Cornerstone Strategic Advisors and The Heritage Group. Ultimately, however, they

chose a tax strategy suggested by Carl Hasting of KPMG.

       The transaction Hasting proposed was unlawful, and KPMG knew it. (KPMG

would later enter into a deferred prosecution agreement with the government for

promoting such unregistered and fraudulent tax shelters.) The essential terms of the

transaction, known as Short Option Strategy (“SOS”), had been flagged for

disallowance by the IRS in August 2000. See Tax Avoidance Using Artificially High Basis,

I.R.S. Notice 2000-44, 2000-2 C.B. 255.

       SOS involved the purchase and sale of largely offsetting options on foreign

currency so as to put at risk only the net premium paid to secure the options. (DDRA,

for example, spent only $613,000 when it bought “long” options on Brazilian and

Mexican currency for $49,238,000 and sold offsetting “short” options on the same

currency for $48,625,000. 2) Both the long and short options were then transferred to a

partnership and, in purported reliance on an old Tax Court opinion, the taxpayer’s basis

in the partnership was calculated based solely on the value of the long options. See, e.g.,

Sala v. United States, 613 F.3d 1249, 1250-51 & n.2 (10th Cir. 2010). DDRA’s basis in the




solely for property of like kind which is to be held either for productive use in a trade or
business or for investment.” I.R.C. § 1031(a)(1).
   2 DDRA sold a “short” option on Brazilian debt for $19,825,000 and bought an
offsetting “long” option for $20,150,000, thus leaving it only $325,000 out of pocket. It
also sold an option on Mexican debt for $28,800,000 and bought an offsetting option for
$29,088,000. Baldwin engaged in similar transactions of a smaller magnitude.

                                             3
partnership, accordingly, was considered to be $49,238,000 rather than the actual net

loss of $613,000 it had thus far accrued. Finally, all options would be disposed of for an

amount near the actual net cost of the offsetting options, thus leaving the taxpayer

claiming a tax loss in the vicinity of the value of the long options—in DDRA’s case,

about $48 million, “even though the taxpayer ha[d] incurred no corresponding

economic loss.” I.R.S. Notice 2000-44.

       Because “a loss is allowable as a deduction for federal income tax purposes only

if it is bona fide and reflects actual economic consequences” and “[a]n artificial loss

lacking economic substance is not allowable,” I.R.S. Notice 2000-44 (citing, inter alia,

ACM P’ship v. Comm’r, 157 F.3d 231, 252 (3d Cir. 1998)), SOS clearly and categorically

fails under I.R.C. §§ 165 and 752. 3 Nonetheless, Hasting told Baldwin and DDRA that

SOS was legal, and Baldwin and DDRA decided to use the SOS transaction to minimize

their 2001 taxes. As a result, DDRA and Baldwin claimed ordinary loss deductions of

nearly $48 and $22 million, respectively, on their 2001 tax returns.



   3 I.R.C. § 165 provides rules for the treatment of losses and states generally that
“[t]here shall be allowed as a deduction any loss sustained during the taxable year and
not compensated for by insurance or otherwise.” Id. § 165(a). IRS regulations
interpreting I.R.C. § 165 make clear that “[o]nly a bona fide loss is allowable. Substance
and not mere form shall govern in determining a deductible loss.” 26 C.F.R. § 1.165-1(b).
I.R.C. § 752 provides for the treatment of a partner’s share of liabilities of a partnership.
As relevant here, it provides that “any decrease in a partner’s individual liabilities by
reason of the assumption by the partnership of such individual liabilities, shall be
considered as a distribution of money to the partner by the partnership.” Id. § 752(b).
Under SOS, the taxpayer ignores this provision by claiming that his basis in the
partnership interest “is not reduced under § 752 as a result of the partnership’s
assumption of the taxpayer’s obligation with respect to the written call options.” I.R.S.
Notice 2000-44.

                                             4
       After the government discovered KPMG’s criminal promotion of SOS, plaintiffs

accepted an IRS global voluntary settlement offer and paid the taxes the IRS demanded

would have been due but for the specious SOS arithmetic ($8,554,685.00 for Baldwin

and $17,121,602.00 for DDRA), plus interest ($1,288,449.96 for Baldwin and

$3,328,297.01 for DDRA) and certain penalties ($855,468.50 for Baldwin and

$1,712,160.20 for DDRA). Plaintiffs then sued KPMG for fraud, negligent

misrepresentation, negligence, and breach of fiduciary duty, all under Nevada law, and

for violation of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18

U.S.C. § 1962. The District Court granted summary judgment in favor of KPMG on all

claims.

                                              II.

       We exercise plenary review over the entry of summary judgment. E.g., Miller v.

Eichleay Eng’rs, 886 F.2d 30, 35 (3d Cir. 1989). Summary judgment is proper if a moving

defendant “shows that there is no genuine dispute as to any material fact and [it] is

entitled to judgment as a matter of law,” Fed. R. Civ. P. 56(a)—that is, if “there exists no

genuine issue of material fact that would permit a reasonable jury to find for” plaintiffs,

Miller v. Indiana Hosp., 843 F.2d 139, 143 (3d Cir. 1988). We view the evidence in the light

most favorable to plaintiffs, and draw all inferences in their favor, e.g., Interstate Outdoor

Adver., L.P. v. Zoning Bd., 706 F.3d 527, 530 (3d Cir. 2013), and “may not weigh the

evidence or make credibility determinations,” Boyle v. Cnty. of Allegheny, 139 F.3d 386,

393 (3d Cir. 1998). But summary judgment may be granted “if the motion and

supporting materials—including the facts considered undisputed—show [the

                                              5
defendant] is entitled to it,” Fed. R. Civ. P. 56(e)(3). Summary judgment is also

appropriate “[i]f the evidence is merely colorable, or is not significantly probative.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50 (1986) (citations omitted). If

plaintiffs’ version of the facts, as a matter of law, do not entitle them to relief, that is,

“[w]here the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation and internal quotation marks

omitted).

       For the following reasons, we will affirm the grant of summary judgment on

plaintiffs’ fraud and negligent misrepresentation claims because a reasonable jury could

not find plaintiffs justifiably relied on Hasting and KPMG’s misrepresentations. But we

will reverse the entry of judgment on plaintiffs’ negligence claims because plaintiffs

have produced sufficient evidence of proximate cause. We will also reverse the

dismissal of plaintiffs’ RICO claims. In addition, we will affirm the entry of summary

judgment on plaintiffs’ breach of fiduciary duty claims because a reasonable jury could

not find a confidential or special relationship between plaintiffs and KPMG.

                                               A.

                                               1.

       Under Nevada law, both fraud and negligent misrepresentation claims require

proof of justifiable reliance. E.g., Collins v. Burns, 741 P.2d 819, 821 (Nev. 1987) (fraud);

Barmettler v. Reno Air, Inc., 956 P.2d 1382, 1387 (Nev. 1998) (negligent

misrepresentation). While justifiable reliance does not normally require the recipient of

                                                6
material statements to investigate their veracity, that is not the case when the relying

party knows of “facts to alert [him] his reliance is unreasonable.” Collins, 741 P.2d at

821. Although negligence is not a defense to fraud, “[t]he test is whether the recipient

has information which would serve as a danger signal and a red light to any normal

person of his intelligence and experience.” Id. “If the [recipient] is aware of facts from

which a reasonable person would be alerted to make further inquiry, then he or she has

a duty to investigate further and is not justified in relying on” the statements. Woods v.

Label Inv. Corp., 812 P.2d 1293, 1298 (Nev. 1991) (per curiam) (discussing Collins, 741
P.2d at 821) (real property transaction).

                                             2.

       Like the District Court, although for different reasons, 4 we conclude plaintiffs

have failed to point to evidence that they justifiably relied on Hasting or KPMG’s

assertions that the proposed transaction was legal after they ignored red flags that it

was not. Accepting as true the evidence plaintiffs have adduced, and drawing all

reasonable inferences in their favor, we find no dispute of fact material as to whether

plaintiffs justifiably relied on Hasting and KPMG’s misrepresentations. Accordingly, we

will affirm the grant of summary judgment on plaintiffs’ fraud and negligent

misrepresentation claims.

       Although plaintiffs may not have understood the minute details of the

transaction Hasting proposed, they knew and were aware—by their own admission—


   4“We may affirm the district court on any ground supported by the record.”
Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

                                             7
that there was a crucial red flag that should have prompted them to conduct further

investigation. That red flag was not that they were led to believe that they might not

have to pay much in taxes, or, as the district court reasoned, that plaintiffs knew the

transaction was “too good to be true.” A838. The red flag was the knowledge that,

under the proposed transaction, plaintiffs did not believe they or their entities would

suffer actual losses but still planned to claim those losses as deductions. Plaintiffs did

not need to know the intricacies of tax law to see this red flag.

       We are compelled to conclude from the undisputed evidence, even while

drawing all reasonable inferences in plaintiffs’ favor, that they knew the proposed SOS

transaction, rather than actually losing them money, would instead generate artificial

losses they would claim for tax purposes. Plaintiffs knew the SOS transaction KPMG

proposed operated by purporting “to generate losses, generate enough losses to shelter

most or all the income,” as DDRA’s in-house accountant put it. A7009. KPMG promoted

the transaction as, and plaintiffs understood it to be, a “turnkey product,” A7013, that

would mitigate “more than 75 percent” of their income, A4651, for what they knew was

the investment of sums of money orders of magnitude smaller. Baldwin, for instance,

admitted he “underst[oo]d that the size of the deductions that would be generated by

this transaction were large in comparison to the amount of money that [he] was

paying.” A4721. Although he could not remember the multiple, “it was big.” A4721. He

also “understood that the loss [he] would need to trigger would have to occur by the

end of 2001,” A4736, in order to “offset [his] 2001 income,” A4705-06.



                                              8
       In fact, Baldwin knew that he would put up only about $1.5 million even though

he would ultimately claim a loss of almost $22 million—and he conceded “Sunset

Management did not lose [$]21,999,107 in cash,” nor did he. A4754. His only

explanation was that that he “assume[d] that somebody really did lose that money

somewhere, otherwise it wouldn’t be there. I mean, . . . there must be a loss

somewhere.” A4755. Plaintiffs’ own expert thought plaintiffs’ “primary motivation was

to generate a tax loss” and testified that he did not believe that anyone “objectively

could have believed that Baldwin or Sunset Management actually lost [$]22 million” or,

“in the DDRA case, that Shawn Scott had lost $48 million.” A2545. He could find

“nothing in the record to indicate that Mr. Baldwin or Mr. Scott or any of their advisors

could have had any notion where there was going to be an offsetting gain down the

road.” A2557. Nor can we.

       We think no reasonable juror could conclude that plaintiffs’ knowledge of a

fictional loss generated without economic reality would not have been a red flag, to any

ordinary businessman of plaintiffs’ knowledge and experience, that the IRS could

disallow the transaction. Like plaintiffs’ expert, we think “it’s a matter of common sense

that the IRS [would] frown upon a transaction that generates losses that don’t have a

connection to economic reality.” A2579. And even if plaintiffs may not in fact have been

concerned by the generation of fictional losses, they should have been, and that is

enough to raise a danger signal under Nevada law. See Woods, 812 P.2d at 1298 (“If the

[recipient] is aware of facts from which a reasonable person would be alerted to make further

inquiry, then he or she has a duty to investigate further and is not justified in relying on

                                              9
[the statements].” (emphasis added)); Collins, 741 P.2d at 821 (describing the question of

red flags as a question of “facts that should have alerted appellants” (emphasis added)).

Cf. generally, e.g., Neonatology Assocs., P.A. v. Comm’r, 299 F.3d 221, 234 (3d Cir. 2002)

(“When, as here, a taxpayer is presented with what would appear to be a fabulous

opportunity to avoid tax obligations, he should recognize that he proceeds at his own

peril. . . . As highly educated professionals, the individual taxpayers should have

recognized that it was not likely that by complex manipulation they could obtain large

deductions for their corporations and tax free income for themselves.”); 106 Ltd. v.

Comm’r, 684 F.3d 84, 93 (D.C. Cir. 2012) (“[T]he improbable tax advantages offered by

the tax shelter—a $1 million dollar loss from a transaction that earned [the taxpayer]

$10,000 (less [his attorney’s] fees)—should have alerted a person with [the taxpayer’s]

business experience and sophistication to the shelter’s illegitimacy.”); Fid. Int’l Currency

Advisor A Fund, LLC, by Tax Matters Partner v. United States, 747 F. Supp. 2d 49, 68 (D.

Mass. 2010) (“No one with the slightest understanding of the tax laws could reasonably

believe that $160 million in basis could be created out of thin air, or that $160 million in

income could be made to vanish in a puff of smoke.”), aff’d, 661 F.3d 667 (1st Cir. 2011).

       Moreover, there were other danger signals, albeit flashing less brightly and not

sufficient in themselves. These signals nonetheless should have contributed to the

suspicion the knowledge of loss generation should already have triggered. For one,

there were “business abnormalities” that should have caught plaintiffs’ attention.

A2584. Normally, for instance, people do not pay fees as large as their investments. And

the fact that a prearranged, “turnkey” transaction could generate just the right amount

                                              10
of losses—for an “investment” and fee orders of magnitude smaller—should have also

seemed a serendipitous coincidence indeed. Further, plaintiffs believed that,

notwithstanding their understanding that they would claim massive losses through the

plan, they might also make a profit from the transaction.

       In addition, both Baldwin and Scott testified that Hasting told them the

transaction was “a one-time fix,” A4791; A1014—something that should have struck

them, businessmen experienced in the tradeoffs of tax strategies such as § 1031

exchanges, as improbable. Both Baldwin and Scott understood that § 1031 exchanges

merely deferred payment of taxes. Scott also explained that “you experience a loss” by

buying high and selling low on the real estate market. A4838. Both men understood that

acquiring corporations holding net operating losses would result in tying up assets over

the long term. And Baldwin testified that he knew that to be eligible for a 90 percent tax

credit through the Virgin Islands Economic Development program, “you have to

completely uproot your life.” A4700. But, they testified, Hasting said the SOS

transaction “was a one-time fix.” A4846. “[T]he way [Hasting] described this one was if

you do this one, . . . you’re not limited by having your capital perhaps tied up in a piece

of real property or you’re not limited in the future by having a piece of property you

don’t want to sell; or if you do sell it, you need to do another 1031.” A4847. 5 Plaintiffs



   5 Although Scott also testified that he thought “the amount of money you invest as
relates to the tax deduction could be substantially different, just like if we did a 1031,”
such that “the amount of money left in the transaction or spent on the transaction, in my
mind, was not related to as a percentage or proportion to the amount of tax savings,”
A4852, plaintiffs knew § 1031 exchanges were tax deferrals rather than loss deductions,
A4837. In addition, plaintiffs knew not only that the SOS transaction would generate tax
                                             11
would have been hard-pressed to think of a reason this transaction—which they already

knew purported to generate artificial losses—would have no such strings attached.

       There can be no dispute that plaintiffs would have discovered the falsity of

KPMG’s representations had they properly investigated. (Plaintiffs’ expert opined that a

tax preparer with only a “fundamental level of competence would understand that . . .

he cannot deduct fictional losses.” A2558-59.) Instead, they contend that Hasting

sufficiently assured them, on the strength of KPMG’s reputation and experience, that

the tax strategy was legal. But even viewing the evidence in the light most favorable to

the plaintiffs, we think no reasonable juror could find that the investigation they

performed in response to the red flag was sufficient.

       Plaintiffs’ inquiry as to the lawfulness of the SOS transaction stopped with their

in-house advisors and the assumption that “[i]f KPMG endorses this plan and is a part

of this plan, it cannot run afoul of the tax rules.” A4855. DDRA’s in-house advisors said

they did not understand how the transaction worked, but told Scott that “if KPMG says

it’s okay, . . . then most people are just going to accept it as fact,” and “you’re going to

have to rely on reputation largely.” A4796. Given that the SOS plan to “generate enough

losses to shelter most or all the income,” A7009, should have been a red flag to any

ordinary individual with Scott or Baldwin’s business acumen, continuing merely to rely




savings, but also, and more importantly, that it would do so by loss generation. In fact,
while Scott did not know how much DDRA actually paid in taxes as a result of the
transaction, he did know that the transaction “generated a loss,” A4864, “in the tens of
millions of dollars,” A4853.

                                              12
on KPMG’s conclusory assertions of legality, without some responsive explanation, was

unwarranted. 6

       But both Baldwin and Scott, according to their own testimony, failed to

independently evaluate the investment potential of the SOS transaction or even read

several documents Hasting asked them to sign. Both admitted they never understood

the details of the transaction well enough to obtain an informed second opinion or

perform the necessary investigation into the legality of the transaction. For example,

Scott testified that “the details that they explained to me were very . . . general, and just

a general overview. But as far as specifics, . . . I don’t know that I ever knew them.”

A4885. Baldwin conceded that he “never understood the program,” A4686, and called it

“some sort of wizardry,” A4718.




   6  Hasting’s continuing assertions of legality provided no responsive reason to
proceed. Baldwin testified that Hasting told him KPMG’s SOS product was better than
a competitor’s because the competitor’s would not “generate the profits that [Hasting’s]
program would generate and that because it didn’t generate the profits that there was
more of a chance that it would attract the attention of the IRS.” A4722 (emphasis added).
Similarly, Jerry Mottern, Baldwin’s accountant, acknowledged that Hasting said it was
possible the IRS could challenge, and disallow, the transaction. Hasting then told
Baldwin that, “as part of the paperwork being in order, you should have an opinion
from a recognized law firm saying that whatever you’re doing is correct and, you know,
legal and good.” A4723. Hasting also said the transaction “was fully within the law, but
there was no guarantee the IRS would say that it was fully within the law or whatever.”
A4744. Given that the very nature of the transaction—loss generation—was a red flag,
and that it would seem to be the IRS’s views that would matter, plaintiffs should have
viewed comments like these with increased suspicion. Apparently they did not. Instead,
Baldwin thought that the tax opinion was “a magic shield” that would prevent him
from paying any penalties or interest in the event the IRS disallowed the transaction.
A4723. Scott did not recall “ask[ing him]self why isn’t KPMG giving [him] a tax opinion
if this transaction is so good.” A4861.

                                             13
       In fact, the record shows that Hasting avoided giving plaintiffs the details of the

transaction (beyond the fact that it was based on loss generation, the very red flag in

question). As Baldwin testified, Hasting would “dr[a]w an outline of the transaction”

on a white board but “then erase[] it pretty quickly,” A4710, while changing the details

of the proposed transaction over several meetings, id.; A4715). And although Baldwin

claimed he was drawn to the transaction by the tax benefit and the profit potential,

Baldwin never had Hasting “do any kind of an analysis for [Baldwin] of how [Baldwin]

could make a profit on the transaction.” A4705. Scott, similarly, decided to rely on

KPMG 7 even after Hasting refused to provide “explicit descriptions” of the transactions

so that Scott could “take it to someone, like maybe a big law firm, that might

understand some of this, and to have them look at it.” A4797. Hasting said that KPMG

had “spent a fortune to get these structures set up, and we can’t just give you that kind

of information because it’s proprietary.” Id. But even if this explanation was plausible,

cf. Nev. Sav. & Loan Ass’n v. Hood, 839 P.2d 1324, 1328 (Nev. 1992), it was not responsive

to the danger signals in question: As Scott testified, his accountant or attorney would

advise him, in response to the less-than-complete picture Hasting provided, that “this

piece seems fine, but we can’t tell you from the start to the finish that all the pieces are

going to line up and fit together perfectly.” A4797. And neither Baldwin nor Scott




   7 When asked whether “it ever occur[red] to [him] whether the government would
think it was a good thing or a bad thing that DDRA was going to do this transaction
and avoid payment on $17 million in taxes,” Scott replied, “That’s exactly why I relied
on Carl Hasting and KPMG to trust—I put our future in their hands.” A4853.

                                             14
engaged independent legal counsel or sought independent advice (even though the

KPMG engagement letter advised them to do so). 8

       While it may be that, where a plaintiff who perceives—or should perceive—a

danger signal may fulfill his duty to investigate by communicating his concerns to the

maker of the representations and receiving “a plausible answer,” see, e.g., Nev. Sav. &

Loan Ass’n, 839 P.2d at 1328, we do not think a reasonable juror could view Hasting’s

representations as responsive to the danger signals in question. The undisputed facts,

including evidence from plaintiffs’ own deposition testimony, reveal their efforts to

remain consciously ignorant despite the red flag of loss generation. Plaintiffs testified



   8 In fact, at his deposition Scott admitted that he signed, without reading, a
November 26, 2011 letter from DDRA to Lehman Brothers that represented that DDRA
had “consulted with its own financial, tax and legal advisors with respect to the
transactions and IRS [N]otice 2000-44.” A4900. Notice 2000-44, of course, explains why
the transaction at issue is unlawful. Baldwin signed a similar letter.
   Scott also testified that Hasting told him that:
       [S]ometimes the IRS will . . . order that a transaction be discontinued. . . .
       [W]hen they do that, it validates—I guess that’s the best word—that the
       transaction was okay before. So if they say you can’t do this anymore,
       then his reasoning was that meant—that must mean, to some extent, that
       it was okay before, otherwise they would just—they wouldn’t have to
       change the rules or the laws. They changed the law, therefore validating
       what was being done before, that they don’t want you to do that anymore,
       but it was okay to do.
A4851. We have found no further testimony to indicate that Scott asked whether the IRS
had indicated it would “discontinue[]” the proposed transaction here—for if he had
asked, he might have learned of IRS Notice 2000-44. Similarly, although Scott testified
that Hasting “described people—instances where the IRS had looked at the transactions
and allowed them,” A4858, Scott also testified that he “remember[ed] Carl talking about
plans that didn’t withstand the scrutiny and that this was not one of those,” A4859.
There is no indication that Scott sought any explanation as to why this transaction would
be allowed.

                                            15
that Hasting assured them the transaction was legal and had been vetted at the highest

levels of KPMG, which was the best in the business and could be trusted, and he

assured them that KPMG had succeeded in similar transactions before. But this

response was no explanation for how losses—losses plaintiffs knew they were not

actually suffering—could be artificially generated and then accepted by the IRS. To the

contrary, as explained above, the record—of plaintiffs’ own making, by their own

statements—is replete with evidence of plaintiffs’ conscious ignorance and a lack of any

reasonable effort to understand the proposed transaction or why, notwithstanding this

danger signal regarding its legality, it could succeed. 9
Barb.
9 In other words, a reasonable factfinder could only conclude that neither Baldwin
nor DDRA had reasons to justifiably understand the generation of artificial losses to be
lawful. For example, when asked whether “Sunset Management actually put up
$21,999,107 that it actually lost of its own funds,” Baldwin answered no. A4754. He
conceded that “we put up 1.5 [million dollars],” but that he did not “know that today
we have actually lost it today, per se.” Id. He admitted that neither he nor “Sunset
Management in 2001 [went] out-of-pocket more than the roughly $1.5 million.” Id.
Furthermore, he conceded that “Sunset Management did not lose 21,999,107 in cash,”
nor did he. A4755. When asked how that loss could then not be “artificial,” and whether
he was “aware of anybody affiliated with [him], since it was ultimately [his] tax return,
who actually lost that kind of money,” Baldwin stated, “I assume that loss comes from
these derivative transactions,” and that he did not “know what the rules are governing
derivative transactions.” Id. He then said that he “assume[d] that somebody really did
lose that money somewhere, otherwise it wouldn’t be there. I mean, there is—there—I
mean, I’ve never thought about it this way, but it seems to me that there must be a loss
somewhere.” Id. The problem, of course was that there was no such loss, and this
information would have “serve[d] as a danger signal and a red light to any normal
person of [Baldwin’s] intelligence and experience.” Collins, 741 P.2d at 821.

                                             16
        The court erred, however, in concluding plaintiffs could not establish proximate

cause for purposes of their negligence claims. 10 Accordingly, we will reinstate those

claims and remand for further proceedings.

        “A negligent defendant is responsible for all foreseeable consequences

proximately caused by his or her negligent act.” Taylor v. Silva, 615 P.2d 970, 971 (Nev.

1980). Plaintiffs contend that, but for Hasting and KPMG’s misrepresentations that the

SOS transaction KPMG proposed was legal and would survive IRS scrutiny, they would

have pursued other tax strategies for which they would have paid no penalties or

interest, no fee to KPMG, and possibly less in taxes. Both Baldwin and Scott testified

they were considering alternatives—such as § 1031 exchanges, investing in companies

with net operating loss, and moving to the Virgin Islands—before Hasting introduced

them to the SOS transaction. Under this theory, plaintiffs have adduced sufficient

evidence to show that Hasting and KPMG could have reasonably foreseen their actions

in reliance—even if not justifiable—on KPMG’s misrepresentations. See, e.g., Dakis for

Dakis v. Scheffer, 898 P.2d 116, 118 (Nev. 1995). 11 Plaintiffs’ involvement does not


   10This observation applies equally to plaintiffs’ breach of fiduciary duty claims, but
we affirm the entry of judgment on those claims for the reasons discussed below.
   11 The district court reasoned that plaintiffs could not establish proximate cause
because they were responsible for the SOS transaction’s failure. We disagree. Although
the economic substance doctrine “turns on both the ‘objective economic substance of the
transactions’ and the ‘subjective business motivation’ behind them,” ACM P’ship, 157
F.3d at 247, “where a transaction objectively affects the taxpayer’s net economic
position, legal relations, or non-tax business interests, it will not be disregarded merely
because it was motivated by tax considerations,” id. at 248 n.31. Whatever plaintiffs’
subjective motives, and whatever they understood, Hasting and KPMG had structured
(and carried out) plaintiffs’ SOS transactions to generate large, purportedly deductible
losses without any corresponding basis in economic reality. As “a transaction
                                             17
necessarily break the chain of proximate cause, for “where [another] party’s intervening

intentional act is reasonably foreseeable, a negligent defendant is not relieved of

liability.” Id. (alteration in original) (quoting El Dorado Hotel v. Brown, 691 P.2d 436, 441

(Nev. 1984)). 12 Although “[c]ontributing fault, if any, on [plaintiffs’] part could reduce

[their] recovery under the doctrine of comparative negligence,” it would “not negate a

finding that [KPMG’s] negligence was a proximate cause of [their] injuries.” Taylor, 615
P.2d at 971-72.

                                              C.

        Because plaintiffs have produced sufficient evidence to reach a jury on proximate

cause, we must also reverse the dismissal, on res judicata grounds, of plaintiffs’ RICO

claims that the court earlier compelled the parties to arbitrate. Although a federal court

may generally determine the res judicata effects of a federal judgment on claims to be



specifically designed to produce a massive tax loss devoid of economic reality,”
plaintiffs’ SOS transactions fatally “lack[ed] objective economic substance.” Sala, 613
F.3d at 1255. The transaction was bound to fail, regardless of plaintiffs’ motivations,
because of the way it was designed by KPMG.
   12 See also, e.g., Drummond v. Mid-W. Growers Co-op. Corp., 542 P.2d 198, 203 (Nev.
1975) (“An ‘efficient intervening cause’ is not a concurrent and contributing cause but a
superseding cause which is itself the natural and logical cause of the harm. Not every
intervening cause, or even every negligent intervening cause, acts as a superseding
cause absolving the prior negligence.” (citations and internal quotation marks omitted));
Konig v. Nev.-Cal.-Or. Ry., 135 P. 141, 153 (Nev. 1913) (“[I]f the probable cause of an
injury or accident is the first wrong done, then that becomes the proximate cause,
regardless of how many acts may have been performed or how many agencies may
have intervened between the first act or wrong and the catastrophe. Any number of
causes may intervene between the first wrongful act and the final injurious
consequences, and, if with reasonable diligence they are such as might have been
foreseen, the consequences as well as every intermediate result is to be considered in
law as the proximate result of the first wrongful cause.”).

                                              18
arbitrated, see John Hancock Mut. Life Ins. Co. v. Olick, 151 F.3d 132, 138 (3d Cir. 1998),

neither proximate cause, as noted, nor justifiable reliance can sustain the dismissal here.

See Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 648-49 (2008) (explaining that

justifiable reliance is not required to prove RICO’s federal statutory predicate acts of

racketeering). 13 We will not consider in the first instance whether plaintiffs failed to

prosecute these claims.

                                              D.

        We will affirm the grant of summary judgment on plaintiffs’ claims of breach of

fiduciary duty. We think no reasonable juror could find that, under the circumstances,

there was a confidential or special relationship between plaintiffs and KPMG. The

evidence, taken in the light most favorable to the plaintiffs, establishes that plaintiffs

had an arm’s length relationship with Hasting and KPMG and, moreover, that, given

plaintiffs’ knowledge of the scheme’s loss-generation mechanism, any confidence they

reposed in KPMG was imparted unreasonably.

                                              1.

        Plaintiffs do not claim an accountant-client relationship is a fiduciary

relationship as a matter of law, and they have directed us to no case so holding. See

generally Giles v. Gen. Motors Acceptance Corp., 494 F.3d 865, 881 (9th Cir. 2007) (collecting

cases covering “categories of relationships” in which “[t]he Nevada Supreme Court has

held that fiduciary duties arise as a matter of law”). But a similar duty may arise “[i]n


   13The court provided no explanation for the res judicata dismissal, and we can
discern no potential grounds beyond proximate cause and justifiable reliance.

                                              19
relationships falling outside these categories,” known as “confidential relationships,”

when “‘one party gains the confidence of the other and purports to act or advise with

the other’s interests in mind.’” Id. (quoting Perry v. Jordan, 900 P.2d 335, 338 (Nev. 1995)

(per curiam)).

       Although the Nevada Supreme Court has said that “[a] confidential relation

exists between two persons, whether their relations be such as are technically fiduciary

or merely informal, whenever one trusts in and relies on the other,” Randono v. Turk, 466
P.2d 218, 222 (Nev. 1970) (citation omitted), it has also noted that “[a] fiduciary

relationship exists when one has the right to expect trust and confidence in the integrity

and fidelity of another,” Powers v. United Servs. Auto. Ass’n, 979 P.2d 1286, 1288 (Nev.

1999) (per curiam) (emphasis added). More specifically, the plaintiff must show “that

the conditions would cause a reasonable person to impart special confidence” in the

trusted party. Mackintosh v. Cal. Fed. Sav. & Loan Ass’n, 935 P.2d 1154, 1160 (Nev. 1997)

(per curiam). “[A] standard friendly but arms-length business relationship” is not a

confidential or special relationship. Giles, 494 F.3d at 883-84 (citing with approval

Yerington Ford, Inc. v. Gen. Motors Acceptance Corp., 359 F. Supp. 2d 1075, 1091 (D. Nev.

2004), rev’d in part on other grounds, Giles, 494 F.3d 865). “Whether a confidential

relationship exists generally is a question of fact, but at summary judgment the Court

must determine whether ‘a reasonable jury could conclude that a reasonable person

would impart special confidence in the other party and whether that other party would




                                             20
reasonably know of this confidence.’” Hernandez v. Creative Concepts, Inc., 862 F. Supp.
2d 1073, 1091 (D. Nev. 2012) (quoting Yerington Ford, 359 F. Supp. 2d at 1088). 14

                                              2.

        We think the evidence here, taken in the light most favorable to plaintiffs, could

not lead a reasonable jury to find a confidential or special relationship between

plaintiffs and Hasting or KPMG. Instead, the undisputed portions of the record evince

an arm’s length relationship in which any trust reposed was imparted unreasonably in

the face of plaintiffs’ knowledge of the proposed transaction’s loss-generation scheme.

        While it is undisputed that Hasting and KPMG had greater tax knowledge than

plaintiffs, Baldwin and Scott were “experienced businessm[e]n, capable of taking

adequate precautions to protect [their] business[es] and [their] business transactions,”

Yerington Ford, 359 F. Supp. 2d at 1091. In fact, Baldwin testified that he did not “blindly

follow[]” Hasting, A4704, and that “[a]nyone who knows Shawn Scott knows that

nobody, nobody exercises control over Shawn. . . . [or] has Shawn do anything but what

Shawn wants to do,” A4669. Instead (even though this investigation was insufficient for


   14 The Ninth Circuit Court of Appeals in Giles appeared to treat confidential and
special relationships as two closely related but different types of relationships. See Giles,
494 F.3d at 881 (“Nevada law recognizes a duty owed in ‘confidential relationships’ . . . .
Nevada also recognizes ‘special relationships’ giving rise to a duty to disclose . . . .”). At
least with regard to a duty to disclose, we see no positive indication in Nevada’s case
law that the two types of relationships are to be treated differently. See, e.g., Perry, 900
P.2d at 337 (quoting, in a case identified by the Giles court as a “confidential
relationship” case, Mackintosh, 855 P.2d at 553, a case identified by the court in Giles as a
“special relationship” case). Plaintiffs—who cite Yerington Ford’s statement that the
question is whether “a reasonable jury could conclude that a reasonable person would
impart special confidence in the other party and whether that other party would
reasonably know of this confidence,” 359 F. Supp. 2d at 1088—appear to agree.

                                             21
purposes of justifiable reliance), plaintiffs sought the views of their in-house

accountants and attorneys—people who continued to assist in the preparation of their

tax returns. After all, they were considering several other options, from those offered by

The Heritage Group and Cornerstone Strategic Advisors to § 1031 exchanges and

participation in the Virgin Islands Economic Development program. It was only after

several meetings with Hasting, and a chance to check the track record of KPMG’s

partner Gramercy, that plaintiffs chose to pursue the SOS tax strategy. They also

managed to negotiate a discount of KPMG’s proposed fee.

       The record also contains undisputed evidence indicating the parties did not

repose full trust in each other. As noted, as plaintiffs themselves testified, Hasting

consistently refused to provide details of the transaction to plaintiffs, even when Scott

asked for details. That dynamic is anything but confidential and trusting. It would not

permit a reasonable jury to conclude that Hasting or KPMG “caused a reasonable

person to place more confidence and reliance on [KPMG] than would be placed on an

ordinary” accounting firm, because, notwithstanding KPMG’s superior reputation, the

evidence does not show that plaintiffs “could reasonably expect [KPMG] to pay greater

attention to its interests than would an ordinary” accounting firm. Mackintosh v. Jack

Matthews & Co., 855 P.2d 549, 554 (Nev. 1993). Furthermore, in their engagement letters

with KPMG, plaintiffs indicated they understood that “KPMG shall be obligated only

for services specified in” the letters. A795, A802. Those letters continued that:

       Unless expressly provided for, KPMG’s services do not include
       representing you in the event of a challenge by the IRS or other tax or
       revenue authorities. KPMG will not issue a tax opinion letter to you under

                                             22
       this engagement, but will facilitate issuance of an opinion letter by legal
       counsel.

Id. The letters also explicitly recommended that Baldwin and Scott “seek independent

advice concerning the investment aspects of the proposed transactions before agreeing

to participate in the transactions.” A795-96, A802-03. These passages clearly put KPMG

and plaintiffs at arm’s length.

       Finally, plaintiffs should have been suspicious of KPMG given their knowledge

that the proposed transaction operated by generating large artificial losses. We therefore

believe, for the reasons laid out above, that a reasonable jury could not find that

reposing trust in KPMG was justifiable or reasonable. In short, “[e]ven resolving every

factual dispute in [plaintiffs’] favor,” we find that, given the unreasonableness of

plaintiffs’ position and the undisputed evidence that the parties operated at arm’s

length, no reasonable finder of fact could find” that a confidential or special

“relationship existed” between plaintiffs and KPMG or Hasting. Giles, 494 F.3d at 883.

                                            III.

       Plaintiffs also argue they should have been permitted to supplement the record

to include an unproduced sworn declaration by Hasting and that the court should have

compelled the production of various documents KPMG refused to produce. Plaintiffs

moved to supplement the record on June 5, 2014, the same day the court granted

summary judgment, and the court therefore subsequently denied the motion to

supplement as untimely. After summary judgment, the court also denied plaintiffs’

April 22, 2014 motion to compel as moot. Although we express no view on the


                                            23
propriety of those rulings at the time and under the circumstances they were issued, we

think the parties and the court should have an opportunity to revisit those arguments

given our reinstatement of plaintiffs’ negligence claims. Accordingly, we will vacate

and remand for further consideration the denial of plaintiffs’ motions to supplement

and compel. Having reviewed plaintiffs’ proffer, however, we find these documents do

not alter our assessment of plaintiffs’ failure to show justifiable reliance or a fiduciary

relationship with KPMG or Hasting. 15

                                             IV.

        For the foregoing reasons, we will affirm in part, reverse in part, vacate the

denial of plaintiffs’ June 5, 2014 motion to supplement and April 22, 2014 motion to

compel, and remand for further proceedings consistent with this opinion.




   15 For instance, plaintiffs argue that “[t]he material evidence and issues at stake in
these discovery motions include” evidence that KPMG told Hasting the tax strategies
were lawful, and he believed as much; evidence from a KPMG accounting expert as to
how KPMG misled him into believing the transactions were lawful; and scripts KPMG
developed to explain to clients why its tax products were not “too good to be true.”
Appellants’ Br. 65-66. But, as noted, the relevant justifiable reliance question is what
danger signals plaintiffs perceived (or should have perceived), and what inquiry they
undertook in response. As we have explained, we have reviewed plaintiffs’ own
deposition testimony in the light most favorable to them and determined—leaving
aside what KPMG might have done, especially internally—that a reasonable jury could
not find they justifiably relied on the representations of lawfulness they claimed to have
received.

                                             24